PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/802,373
Filing Date: 02 Nov 2017
Appellant(s): Jung et al.



__________________
John F. Guerra
Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief file July 28, 2021 (hereinafter “Brief”).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 23, 2020 from which the appeal is taken is being maintained by the examiner. There are no withdrawn rejections or new grounds of rejection. The rejections are:
Claims 10-321 are rejected under 35 U.S.C. 251 for improper recapture. 

(2) Response to Argument
Recapture:
Early in the prosecution of application 12/674,948, Applicant canceled all pending claims following the first office action. The canceled claims included claims directed to a non-contact charging station (claims 1-7) and a non-contact power-receiving apparatus (claims 8-12). No specific amendments or arguments were made with regard to canceled claims 8-12. The new claims 13-26 resulted in the issued patent were directed to a non-contact charging station. The prosecution history of ‘948 does not include any amendments or arguments with regard to a non-contact power-receiving apparatus. Present reissue application claims 10-32 are directed to non-contact power receiving apparatus or method. The current examiner’s position in the present reissue application is that there is improper recapture since cancelled claims subject matter has already been presented in the original prosecution.

Applicant argues, at 9, that claims 8-12 of the application 12/674,948 are not surrendered subject matter under MPEP §1412.02 because based on the prosecution history there is no 2

The examiner disagrees. Canceled claims 8-12 recite subject matter that relates to the receiver side and new claims 10-32 indeed recite subject matter on the receiver side.  In addition, Applicant pointed out that canceled claims 8-12 provide support for receiver-side claims. See 11/02/2017 Miscellaneous Incoming Letter (2 pages). Claims 10-32 are receiver-side claims. See Reissue Declaration filed 9/18/2020.  Canceled claims 8-12 and new claims 10-32 all relate to receiver side. Claims 8-12 were rejected over prior art in the 6/27/2012 action and were canceled in the response to that action. Cancellation of claims in response to a rejection results in surrender.
Therefore, there is impermissible recapture.

Applicant further argues, at 13, that claims 10-32 are not subject to recapture because they are materially narrowed relative to originally filed and eventually canceled claims 8-12 such that the recapture rule does not apply. 

The examiner disagrees. While the new claims have been narrowed in certain aspects, such narrowing is in areas not related to the surrendered subject matter. The inclusion of “sends communication signals” relates to the secondary core or the limitations regarding the controller 
a terminal connector provided in the charging printed circuit on the front or side edge of the battery cell, and allowing electric power to be supplied to the portable device via connector contact, wherein the terminal connector includes a central connector arranged in a central portion, a left connector arranged in left, and a right connector arranged in right;

a charge monitor circuit block monitoring a level of charge of the battery cell and transmitting a signal notifying that the battery cell is fully charged or is discharged to the battery pack controller, wherein the rectifier block, the battery pack controller, the charge circuit block, and charge monitor circuit block are provided on the charge printed circuit board.


	The applicant argues that the Office action did not provide a limitation-by-limitation comparison to identify features, which are materially narrowed in the new reissue claims.  This is true as no limitation-by-limitation comparison was done since that was not possible and it is because as the applicant stated, at 14, lines 15-16, “new claims 10-32 differ greatly from the original text of the previously canceled claims 8-12” 3; yes, they are so different that pretty much all the limitations presented in the original claims are no longer recited including the surrendered limitations. Yet, despite these differences, new claims 10-32 are ultimately drawn to the same invention that was canceled in the original prosecution, the receiver side.

As such, new claims 10-32 have not been materially narrowed.
Conclusively, impermissible recapture exists.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:
/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.





    
        
            
        
            
        
            
        
            
    

    
        1 Claims 1-9 are the original patent claims and are not rejected for recapture. However, the improper recapture is the only error that was presented in this application for reissue. If claims 10-32 are ultimately canceled as a result of this appeal claims 1-9 would be rejected under 35 U.S.C. 251 as there would no longer be any error present.
        2 It appears that there are typographical errors, at p. 11, line 11, “claims 1-10 of the issued ‘948 patent” should instead be “claims 1-9 of the issued ‘376 patent”.
        3 There appears to be a typographical error at 14, line 16, “claims 12-32” should be “claims 10-32”.